department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on b are organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the code you have a dissolution clause that requires your assets be disposed of exclusively for sec_501 purposes as a non-profit corporation under c law your articles of incorporation state you you were previously granted exemption under sec_501 of the code your exemption was revoked due to the non-filing of form_990 for three consecutive years accordingly you submitted this new form_1023 application_for recognition of exemption requesting retroactive reinstatement your application indicates that your primary activity is the operation of a farmers’ market which creates an opportunity for local producers to sell their goods the items sold include vegetables fruit plant bedding and plants bread eggs honey jelly jam nuts refrigerated meat handmade candles soap and yarn you will register and collect membership fees and manage the marketing radio newspaper and social media for the farmers’ market the operating season is may to october on saturday mornings and one day mid-week you provided a breakdown of your activities as follows e e e marketing on social media in the newspaper and radio - meeting monthly with the board_of directors - setting up the market and hours of operation - vendors producers that sell goods at the market pay membership fees the vendors can choose to pay a full season fee or a daily space fee your board_of directors determined these fees which are based upon area markets in neighboring communities the local_government is not involved with the operation of the market nor does the local community have any involvement other than making purchases from the vendors the market is operated exclusively by your volunteer board_of directors one board member is also a vendor the market facility is the local county fairgrounds vendor training is provided by the local university agriculture extension office the training includes marketing suggestions and information regarding pest control and awareness no educational programs are provided to the community you conduct two annual farm to table meals to raise money to support the market a large portion of your revenue is derived from vendor fees your expenses are limited to marketing and operating costs for the market law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community letter rev catalog number 47630w revrul_61_170 1961_2_cb_112 describes an association composed of professional private duty nurses and practical nurses which supports and operates a nurses' registry primarily to afford greater employment opportunities for its members which was not entitled to exemption under in sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members revrul_67_216 1967_2_cb_180 describes a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption under sec_501 of the code the principal activities and exhibits of the fair are educational in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community in revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 c of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects revrul_80_287 1980_2_cb_185 involved a non-profit lawyer referral services that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities are directed toward assisting individuals in obtaining preventive or remedial legal services covering the gamut of everyday legal problems and as such are not specifically designed to eliminate prejudice or discrimination or to defend human and civil rights secured_by law therefore the lawyer referral service does not confer a charitable benefit on the community although the lawyer referral service provides some public benefit a substantial purpose of the program is promotion of the legal profession in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law you are not described in sec_501 of the code as described in sec_1_501_c_3_-1 because you fail the operational_test specifically you are operated for the purpose of facilitating sales for the benefit of vendors at your farmers' market therefore you do not operate exclusively for exempt purposes as described in sec_1_501_c_3_-1 your primary purpose of providing space for vendors to sell their goods is not educational you are distinguished from revrul_67_216 because you do not provide any classes workshops or other educational materials to the general_public while the vendor training which is provided by a local agricultural extension office may be considered educational it is incidental to your purpose of providing space for your vendors to sell their goods a very minimal amount if any of your time and resources are devoted to activities which could be classified as educational within the meaning of sec_1_501_c_3_-1 letter rev catalog number 47630w vendors participating in your market pay a fee to rent their space and then are free to set sales prices to maximize sales and profits for their own benefit you are operated to further the private interests of your vendors which precludes exemption under sec_501 of the code as described in sec_1_501_c_3_-1 you provide a venue for selling items that advances private interests similar to the cooperative art gallery described in revrul_71_395 as explained in this ruling an organization that operates for the purpose of exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code you are similar to the organizations described in revrul_61_170 and revrul_80_287 in your case substantially_all of your resources are used to arrange a market for vendors while the public does benefit tangentially from an increase in market selection the overall purpose of your organization is to serve and benefit your members and vendors selling at the market and not the general_public you provide a market for your vendors and expand sales opportunities with no charitable benefit to the community which precludes you from exemption under sec_501 of the code your activities consist of the operation of a farmers’ market along with related administrative marketing and fundraising functions as held in better business bureau a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code accordingly your substantial non-exempt purpose of operating a farmers’ market which provides a private benefit to the vendors precludes you from exemption under sec_501 conclusion you do not qualify for recognition of exemption under sec_501 of the code because you fail the operational_test you are operating for the private benefit of your vendors by providing them with a forum to sell their products to the public this is a substantial non-exempt purpose which precludes you from exemption under sec_501 accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
